UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6476


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VANESSA DAWN WILLIS,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.    James P. Jones, District
Judge. (1:07-cr-00039-JPJ-1; 1:10-cv-80279-JPJ-MFU)


Submitted:   June 20, 2011                 Decided:   July 6, 2011


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vanessa Dawn Willis, Appellant Pro Se.    Jennifer R. Bockhorst,
Zachary T. Lee, Steven Randall Ramseyer, Assistant United States
Attorneys, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vanessa       Dawn    Willis     seeks       to     appeal      the   district

court’s order denying relief on her 28 U.S.C. § 2255 (West Supp.

2010) motion.           The order is not appealable unless a circuit

justice    or    judge    issues    a   certificate           of   appealability.        28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating          that    reasonable       jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El      v.   Cockrell,         537   U.S.      322,   336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.             We have independently reviewed the record

and conclude that Willis has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court    and    argument        would    not      aid   the    decisional

process.

                                                                                  DISMISSED
                                             2